Citation Nr: 1813570	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for stab wound residual deep venous thrombosis with pseudoaneurysm of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1977 to August 1992 with subsequent service in the South Carolina Army National Guard from August 1992 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision and December 2012 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran last received a VA examination for stab wound residual deep venous thrombosis with pseudoaneurysm of the right lower extremity in April 2016.  Since then, there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record.  He testified before the undersigned in November 2017 and explained that his stab wound residual deep venous thrombosis with pseudoaneurysm of the right lower extremity symptoms have increased in severity.  He explained that he was recently hospitalized for this condition and that the weather was severely affecting his symptoms.  However, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran also testified before the undersigned that he receives treatment for this service-connected disability every two to five weeks.  The latest treatment records associated with the file end in December 2016.  As a result, updated VA and private treatment records should be requested and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Request authorization from the Veteran to obtain all outstanding private treatment records for his service-connected disability since December 2016.

2.  Obtain VA treatment records since December 2016, to include VA-initiated treatment at Beaufort Memorial Hospital.

3.  Schedule the Veteran for a VA examination to assess the current severity and manifestations of his service-connected stab wound residual deep venous thrombosis with pseudoaneurysm of the right lower extremity.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale.  

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

